Citation Nr: 1213665	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision that, in pertinent part, denied service connection for a skin disorder (claimed as skin problems and red splotches), to include as due to Agent Orange exposure.  

In January 2010, the Board, in pertinent part, remanded the issue of entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, for further development.  


FINDING OF FACT

A chronic skin disability was not manifested during service, and is not otherwise related to the Veteran's active service, to include exposure to herbicides.


CONCLUSION OF LAW

A skin disorder, to include as due to Agent Orange exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2006, a rating decision in March 2007, a statement of the case in September 2007, a supplemental statement of the case in July 2008, and a supplemental statement of the case in November 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran.  The case was last readjudicated in a September 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has claimed entitlement to service connection for a skin disability, which he asserts is due to herbicide exposure.  He reports that he has skin problems, including red splotches, that were incurred during service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

As noted above, the Veteran had active service from February 1966 to February 1968.  His service personnel records indicate that he was awarded decorations indicating Vietnam service and that he served in Vietnam from November 1966 to November 1967.  Thus, it is presumed that he was exposed to herbicides during his period of service in Vietnam.  38 U.S.C.A. § 1116(f).  

The Veteran's service treatment records indicate that he was treated for skin problems on occasions during service.  A February 1966 treatment entry notes that the Veteran complained of cracking between the toes for one month.  The examiner reported that there was hyperhidrosis.  An October 1966 treatment entry indicates that the Veteran had complaints of tenderness in the buttocks and that he had symptoms of a formational cyst.  Another October 1966 entry reflects that the Veteran complained of a sore on the tail bone.  It was noted that the Veteran was given Bacitracin ointment to apply on the area.  A December 1966 entry indicates that the Veteran complained of tenderness and soreness in the upper buttocks.  He reported that Bacitracin ointment gave no relief.  The examiner indicated that the Veteran had an area of a possible cyst.  

A December 1966 treatment report notes that the Veteran complained of an approximately seven-month history of a sore on his lower back.  The Veteran indicated that the sore had continued to grow in size and that he had noted no drainage.  The impression was a pilonidal sinus, quiescent.  The examiner remarked that as there was no drainage or evidence of infection, only the symptoms should be treated.  A June 1967 entry notes that the Veteran complained of a cyst on the lower back region.  He reported that the cyst bothered him and that he had pain whenever he would sit.  The examiner reported that the Veteran's pilonidal tract was not infected.  It was noted that hair was shaved and the tract was cleaned out.  

An August 1967 treatment entry notes that the Veteran was seen for a rash on his penis.  The diagnosis was balanitis.  The examiner reported that the Veteran was given Bacitracin ointment.  An October 1967 entry indicates that the Veteran was seen for rash on his penis.  The examiner reported that the Veteran had possible balanitis and that the Veteran was prescribed Bacitracin ointment.  Another October 1967 entry reflects that the Veteran's rash was improved and that he would continue the ointment for two days and then let dry for three days.  A further October 1967 entry reflects that the Veteran still had papules around the paroxysmal part of the back of the penis.  It was noted that the Veteran was prescribed Hydrocortisone cream.  A subsequent October 1967 entry notes that the Veteran's lesion appeared to be drying out.  A November 1967 entry indicates that the Veteran complained of a rash on his penis.  The examiner reported that there were multiple small venereal warts on the coronal area.  It was noted that the Veteran was prescribed Mycostatin cream.  

A February 1968 separation examination report notes that the Veteran's skin and lymphatics were normal.  An actual chronic skin disorder was not diagnosed during the Veteran's period of service.  

The first post-service evidence of record of any possible skin disorder is July 1973.  

A July 1973 private treatment report from Dr. D. F. Tarr reflects that the Veteran complained of a boil on his back.  Dr. Tarr indicated that the Veteran had a pilonidal abscess.  A November 1973 notes that the Veteran was seen for a chief complaint as to a cyst.  Dr. Tarr indicated that it was much improved.  An October 1984 entry from Dr. Tarr indicates that the Veteran was seen for a knot under the left arm.  Dr. Tarr reported that a huge abscessed cyst under the left arm was opened and drained.  A November 1984 entry indicates that the Veteran still had a large lump under the left axilla and that he would have to be kept on antibiotics in order to keep the infection cooled down.  Another November 1984 entry notes that the Veteran had pneumonitis with a little fungal infection.  The Veteran reported that he had been using Lotrimin cream as well as Kwell lotion for the skin problem with no effect.  

A May 2007 VA treatment report reflects that the Veteran reported that he had a rash which was not currently present.  He stated that he would have problems when he got in a hot tub.  It was noted that the Veteran denied that he had sores, psoriasis, skin cancer, or lumps.  The Veteran reported that he had neck masses for about two to three years, which almost always went away at times and would never turn red or become sore.  He stated that a physician wanted to do a magnetic resonance imaging (MRI) study, but that he refused, and that he also did not want an MRI study presently.  It was noted that it was recommended that the Veteran go to surgery for a biopsy, but that he refused that recommendation as well.  The Veteran reported that he had a pilonidal cyst removed about thirty years ago.  He also stated that he had a hydrocele removed from his left scrotum about twenty years ago.  

The examiner reported, as to an examination of the Veteran's skin, that he had no apparent bruising, bleeding, or petechiae and that there was no rash or cutaneous malignancy noted.  The examiner indicated, as to an examination of the Veteran's head and neck, that there was a 2 cm, freely movable mass, in the Veteran's left posterior neck.  The examiner indicated that he suspected a subcutaneous cyst, but that the Veteran refused any work up.  It was noted that the Veteran stated that if the mass got bigger, he would come in and have it checked out.  The examiner reported that no lymph nodes were palpated.  The assessment included a mass of the left posterior neck which was suspected to be a subdermal cyst, but that the Veteran refused a work up.  

An October 2007 VA treatment entry indicates that the Veteran's active problems included a neck neoplasm which was suspected to be a subdermal cyst and that the Veteran refused a work up.  The assessment referred to other disorders.  

A June 2008 VA treatment entry reflects that the Veteran's active problems included a neck neoplasm.  It was noted that the Veteran reported that his neck neoplasm appeared to be getting smaller.  The assessment included a neck neoplasm.  The examiner reported that the Veteran still did not want it to be biopsied and that he stated that neck neoplasm was getting smaller, was not enlarging, and that it had been present for years.  The examiner indicated that the neoplasm was on the Veteran's left neck and that a cyst was suspected.  

An October 2008 VA psychology medication management note reflects a problem list that included a neck neoplasm.  It was noted that the Veteran reported that such condition referred to a cyst and that he never had cancer.  The diagnoses did not specifically refer to any skin problems.  

A May 2009 VA treatment entry notes that the Veteran's active problems included a neck neoplasm.  As to examination of the Veteran's neck, the examiner indicated that the trachea was midline and that the thyroid was not palpable with no masses.  The examiner stated that the Veteran was positive for lymphadenopathy on the left posterior chain, times one, which was approximately one cm.  It was noted that the Veteran refused a biopsy and that he reported that it had not changed in five years.  The assessment did not refer to any skin problems.  

A January 2010 VA skin disease examination report notes that the Veteran's claims file and medical records were reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that the Veteran served in the Republic of Vietnam from December 1966 to December 1967 and that he reported that he had a lesion of the lower back/buttock, which was treated topically with Bacitracin ointment, in October 1966.  The examiner stated that in "December" 1966, the Veteran again sought medical treatment for the same condition that was diagnosed as a pilonidal sinus, which was quiescent, and was cleaned.  The examiner stated that the remainder of the Veteran's service treatment records were silent for any other related complaints or treatment and that no abnormalities were noted pursuant to his separation examination.  

The examiner indicated that the Veteran reported that after his discharge, he had a flare up of his pilonidal sinus and that he required an incision and drainage at a private hospital in approximately 1969.  It was noted that the Veteran reported no further flare-ups of such condition.  The examiner stated that the Veteran was treated for an abscessed cyst of the left axilla by his local physician in October 1984.  It was noted that an incision with drainage was performed with packing and that such condition resolved.  The examiner maintained that the Veteran reported that he had a similar cyst of the right axilla which was similarly treated at about the same time.  The examiner noted that the Veteran's medical records were then silent until May 2007.  The examiner reported that a May 2007 VA treatment entry notes that the Veteran reported that he had neck mass for about two to three years and that it was occasionally larger or smaller, but never painful, tender, or reddened.  It was reported that, at that time, the Veteran refused work-ups from his private physician and the VA and that he stated that he was afraid of bad news.  The examiner reported that the Veteran currently denied any symptoms such as pain, tenderness, swelling, redness, heat, fever, or chills and that he denied that his neoplasm interfered with neck function.  

The examiner indicated that the Veteran reported that his neck neoplasm had been stable since May 2007.  The examiner stated that the Veteran's skin symptoms were asymptomatic and that there were no systemic skin symptoms.  It was noted that the Veteran had not undergone treatment for skin problems in the previous twelve months.  As to the physical examination, the examiner reported that the Veteran had a left posterior neck mass that was about 1 cm in diameter.  The examiner indicated that the neck mass was very soft and mobile and that it was non-tender with no evidence of inflammation.  The examiner reported that the neck mass felt subcutaneous and superficial and that it was not part of the Veteran's nodal chain.  It was noted that there was no lymphadenopathy present.  The diagnosis was a 1 cm, left, non-tender, mobile, superficial, and noninflammed, mass of the left posterior neck, which was likely a benign cystic mass.  The examiner commented that the Veteran's current skin condition was not manifest while on active duty and that his current skin lesion was not a result of Agent Orange exposure.  The examiner indicated that the skin condition manifest during the Veteran's period of service was in the pilonidal tract, which was a different location and origin, and a completely different entity, from the mass of the neck that was presently manifested.  The examiner stated that her opinion was based on medical training, as well as clinical experience and expertise.  

The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no opinion to the contrary.

The Board notes that although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current skin disorder is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his skin disorder was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the evidence as a whole provides no continuity of symptomatology of any chronic skin disorder since the Veteran's period of service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder otherwise adequately medically linked to an incident of service.  There is no probative medical evidence that any skin problems during the Veteran's period of service may be reasonably associated with his current skin disorder (a mass of the left posterior neck) many years later.  The probative medical evidence does not suggest that the Veteran's current skin disorder is related to his period of service, including Agent Orange exposure.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current skin disorder began years after his period of service, without relationship to service, to include any Agent Orange exposure.  

The Veteran asserts that his skin disability is due to herbicide exposure during service.  As detailed, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his skin disability does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his skin disability is due to herbicide exposure.

The Board has considered the Veteran's contention that a relationship exists between his skin disability and his service, to include his belief that his skin disability is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran has alleged in statements and testimony that his current skin disorder had its onset during his period of service.  But the Veteran is not competent to offer an opinion as to the etiology of his skin disability and any contributing factors, as he does not have the requisite medical expertise.  Thus, the Veteran is not competent to offer an opinion that his skin disability is due to symptoms experienced in service or due to herbicide exposure.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

As the Veteran's skin disability was not shown in service, and the records contain no suggestion of a causal link between his skin disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


